DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Diolaiti et al (US2009/0326556) herein referred as "Diolaiti".
Regarding claim 1, Diolaiti discloses a system, comprising: 
an articulating probe (211; Figures 3 and 4); 
a surgical tool (231; Figures 3 and 4); 
a controller (102) constructed and arranged to manipulate at least one of the articulating probe and the surgical tool (Paragraphs [0041], [0051]); and 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US2005/0216033) discloses a system, comprising: a probe (may have more than one tool 18 including a probe, Fig. 1, Paragraph [0213]); a surgical tool (may have more than one tool 18 selected from a variety of surgical tools, Fig. 1, Paragraph [0213]); a controller (9) constructed and arranged to manipulate at least one of the articulating probe and the surgical tool (Paragraphs [0014], [0078]); and a human interface device (interface 11, Fig. 1) configured to generate a first control signal (signal transferred by input device 3 to be received by controller to control movement of tool 18; Paragraph [0079]) and a second control signal (signal transferred by a second input device used to control additional instrument, Paragraph [0088]), wherein the articulating probe is manipulated in response to the first control signal and 
Wang et al (US5762458) discloses a system, comprising: a probe (camera 30 of endoscope 28 on third arm 26); a surgical tool (instrument 22 of second arm 18); a controller (49) constructed and arranged to manipulate at least one of the articulating probe and the surgical tool (Col. 2, II. 57-60); and a human interface device (handles 52, and foot pedal 48) configured to generate a first control signal (signal received from foot pedal 48) and a second control signal (signal received from handle 52), wherein the articulating probe is manipulated in response to the first control signal and the surgical tool is manipulated in response to the second control signal (second arm movement Col. 2, II. 60-62, third arm movement Col II. 5-17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771